DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25 – 35  directed to an invention non-elected without traverse.  Accordingly, claims 25 – 35 have been cancelled.
Allowable Subject Matter
Claims 16 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lipkens et al. (US 2016/0319270 A1) teaches an apparatus structure (device 100; ¶¶96 – 102; figures 15 – 18) comprising:
a channel (e.g., the upper and lower sidewalls of flow chamber 110) formed by two substrates, each of the two substrates being on opposite sides of the channel, each substrate having a periodic profile pattern along a length of the channel (figure 15); and
a transducer (ultrasonic transducer 120; ¶99; figure 15), wherein one of the substrates is between the transducer and the channel, the transducer to generate an acoustic standing wave within the channel with at least one node or antinode positioned within the channel (e.g., ¶97).
Regarding claim 16, the cited prior art neither teaches nor fairly suggests an apparatus for modifying the position of particles distributed in a fluid flow in a channel, the apparatus further comprising a transducer, wherein one of the substrates is between the transducer and the channel, the transducer to generate an acoustic standing wave within the channel with at least one node or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796